Citation Nr: 0739544	
Decision Date: 12/14/07    Archive Date: 12/19/07

DOCKET NO.  94-07 281	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland

THE ISSUES

1.  Entitlement to an initial disability evaluation greater 
than 20 percent for postoperative residuals of a perforation 
of the ureter.  

2.  Entitlement to an initial disability evaluation greater 
than 10 percent for postoperative residuals of a colostomy 
and laparotomy.  

3.  Entitlement to an initial compensable disability 
evaluation for postoperative residuals of a perforation of 
the posterior wall of the uterus.  

REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

D. M. Ames, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1981 
to July 1992.

This appeal to the Board of Veterans' Appeals (Board) is from 
January and November 1993 rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Baltimore, 
Maryland.  The January 1993 rating decision granted service 
connection for a disability initially described as 
"surgical complications of pregnancy."  The November 1993 
rating decision implemented a hearing officer's determination 
that there were three distinct disabilities recognizable as 
the surgical complications of the pregnancy:  
(1) postoperative residuals of a colostomy and laparotomy, 
(2) postoperative residuals of a perforated ureter, and (3) 
postoperative residuals of a perforated posterior wall of the 
uterus.  

The Board sees the RO adjudicated these claims as for 
increased ratings.  However, in light of the important 
distinction noted by the U. S. Court of Appeals for Veterans 
Claims (Court) in Fenderson v. West, 12 Vet. App. 119 (1999), 
the Board has recharacterized these issues as involving the 
propriety of the initial ratings assigned.  

The Board has remanded this case four times for development 
and proper notice under the Veterans Claims Assistance Act 
(VCAA).  

The veteran's June 1996 hearing was before a Veterans Law 
Judge (VLJ) who is no longer employed at the Board.  The 
veteran was notified of this in May 2003 and given the 
opportunity to have another hearing before a judge that will 
ultimately decide her appeal, but she declined.  38 C.F.R. 
§ 20.707 (2007).  



In a recent July 2007 rating decision, the RO also granted 
the veteran's claim for special monthly compensation (SMC) 
based on loss of use of a creative organ.  As well, the RO 
granted service connection for fallopian tube adhesions and 
assigned an initial 30 percent evaluation for that additional 
disability.  There is no current appeal concerning those 
claims, either insofar as the initial rating or effective 
dates assigned.  See Grantham v. Brown, 114 F.3d 1156 (Fed. 
Cir. 1997) (indicating she must separately appeal these 
downstream issues).

FINDINGS OF FACT

1.  As of January 17, 2006, the evidence of record shows the 
veteran must change her absorbent materials between 8 and 10 
times per day.  

2.  The veteran does not have moderate symptoms from her 
colostomy and laparotomy.  

3.  The evidence does not show the veteran has relaxation of 
her perineum.  

CONCLUSIONS OF LAW

1.  Effective January 17, 2006, the criteria are met for a 
higher 60 percent rating for the postoperative residuals of 
the perforation of the ureter.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1-4.7, 4.20, 4.21, 4.115a, 
4.115b, DC 7518 (2007).

2.  The criteria are not met for an initial rating higher 
than 10 percent rating for the postoperative residuals of the 
colostomy and laparotomy.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1-4.7, 4.21, 4.114, DC 7329 (2007).

3.  The criteria are not met for an initial compensable 
rating for the postoperative residuals of the perforation of 
the posterior wall of the uterus.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1-4.7, 4.20, 4.21, 4.114, DC 
7699-7623 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims files reveals compliance with the VCAA.  
38 U.S.C.A. § 5100 et seq.  See also 38 C.F.R. §§  3.102, 
3.156(a), 3.159, 3.326(a).  That is, by a letter dated in 
February 2004, as well as a follow-up letter in June 2005, 
the RO and Appeals Management Center (AMC) advised the 
veteran of the evidence needed to substantiate her claims and 
explained what evidence VA was obligated to obtain or to 
assist her in obtaining and what information or evidence she 
was responsible for providing.  38 U.S.C.A. § 5103(a).  See 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002) and 
Charles v. Principi, 16 Vet. App. 370 (2002).  

The RO did not issue those VCAA notice letters prior to 
initially adjudicating the veteran's claims - the preferred 
sequence.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004) (Pelegrini II).  However, keep in mind the rating 
decisions that she appealed were issued in January and 
November 1993, so some seven years prior to the enactment of 
the VCAA in November 2000.  And in Pelegrini II, the Court 
clarified that in these type situations VA does not have to 
go back and vitiate those decisions and start the whole 
adjudicatory process anew - as if those decisions were never 
issued (especially where, as here, they granted, rather than 
denied, the underlying claims for service connection).  
Rather, VA need on ensure the veteran receives or since has 
received content-complying VCAA notice such that the 
essential fairness of the adjudication is unaffected.  In 
other words, she must be given the opportunity to participate 
effectively in the adjudication of her claims.  And this has 
indeed occurred here.

The February 2004 VCAA letter was sent prior to the February 
2005 supplemental statement of the case (SSOC) - wherein the 
RO readjudicated the claims based on any additional evidence 
that had been received since that initial rating decision, 
statement of the case (SOC) and any prior supplemental SOC 
(SSOC).  This is important to point out because the Federal 
Circuit Court has recently held that a SOC or SSOC can 
constitute a "readjudication decision" that complies with 
all applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC.  
See Mayfield v. Nicholson, 07-7130 (Fed. Cir. Sept. 17, 2007) 
(Mayfield IV).  As a matter of law, the provision of adequate 
VCAA notice prior to a readjudication "cures" any timing 
problem associated with inadequate notice or the lack of 
notice prior to an initial adjudication.  See also Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006).

Moreover, neither the veteran nor her representative has made 
any showing or allegation that the timing of the VCAA notice 
resulted in any prejudice to the veteran.  But see Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007) and Simmons v. 
Nicholson, 487 F.3d 892 (Fed. Cir. 2007) (where the 
Federal Circuit Court held that any error by VA in providing 
the notice required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1), concerning any element of a claim, is presumed 
prejudicial and that once an error is identified, the burden 
shifts to VA to show it was harmless).  The February 2004 
VCAA letter did not specifically ask the veteran to provide 
any evidence in her possession pertaining to her claims.  
Pelegrini II, 18 Vet. App. at 120-21.  But the more recent 
June 2005 letter did make this specific request and, in any 
event, VA's Office of General Counsel has indicated requiring 
VA include such a request as part of the notice provided to a 
claimant under those provisions is obiter dictum and, 
therefore, not binding on VA.  See VAOPGCPREC 1-2004 (Feb. 
24, 2004) (OGC discussed this in response to the holding in 
Pelegrini v. Principi, 17 Vet. App. 183 (2002) (Pelegrini I), 
but the Court used basically the same language in Pelegrini 
II, so it is equally applicable).  The Board is bound by the 
precedent opinions of VA's General Counsel, as the Chief 
Legal Officer of the Department.  See 38 U.S.C.A. § 7104(c) 
(West 2002).

In the June 2005 letter the veteran was asked to give to VA 
any evidence pertaining to her claims, even though the letter 
did not use the precise language specified by the Pelegrini 
Court, and that is sufficient to satisfy § 5103(a).  So any 
failure to make this specific request in the initial February 
2004 VCAA letter is non-prejudicial, harmless error.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993) and 
Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. 
§ 20.1102 (harmless error). 

Regardless, the Board finds that any deficiency in the notice 
to the veteran or the timing of these notices is harmless 
error.  See Overton v. Nicholson, 20 Vet. App. 427, 435 
(2006) (finding the Board had erred by relying on various 
post-decisional documents for concluding adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
Court nonetheless determined the evidence established the 
veteran was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).  

If there was any deficiency in the notice to the veteran, the 
Board finds that the presumption of prejudice on VA's part 
has been rebutted:  (1) based on the communications sent to 
her over the course of this appeal, she clearly has actual 
knowledge of the evidence she is required to submit; and (2) 
based on her contentions and the communications provided to 
her by VA over the course of this appeal, she is reasonably 
expected to understand from the notices provided what was 
needed.  

The Board further notes that, in a July 2007 SSOC, the 
veteran was informed about the disability rating and 
effective date elements of her claims.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  She 
submitted additional evidence in September 2007, in response 
to that additional notice, which the RO/AMC has not addressed 
in another SSOC.  38 C.F.R. § 19.31.  But it is partly on the 
basis of this additional evidence that the Board is 
increasing one of her ratings in question to 60 percent - 
the highest possible rating under the applicable diagnostic 
code, so the Board need not wait to have her reexamined (as 
she requested when submitting this additional evidence) 
before assigning this higher rating.  See, in comparison, 
Medrano v. Nicholson, 21 Vet. App. 165, 172 (2007) (where 
after VA provides a content-compliant VCAA notice, on all 
requisite notice elements, albeit in an untimely manner, and 
a claimant subsequently informs VA there is no further 
evidence to submit, the failure by the RO to conduct a 
subsequent readjudication is not prejudicial because the 
result of such a readjudication would be no different than 
the previous adjudication).

With respect to the duty to assist, the RO and AMC have 
obtained the veteran's service medical records, VA medical 
records, private medical records, and the reports of her VA 
compensation examinations - including to determine the 
severity of her disabilities at issue.  See Caffrey v. Brown, 
6 Vet. App. 377 (1994).  In her recent September 2007 
statement, she indicated she had additional evidence to 
submit, but this presumably was in reference to the evidence 
already mentioned that she submitted along with this response 
form.  So as there is no other indication or allegation that 
relevant evidence remains outstanding, the Board finds that 
the duty to assist has been met.  38 U.S.C.A. § 5103A.  

The Board is also satisfied as to compliance with its June 
2005, August 2003, March 1999, and August 1996 remand 
directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  

Claims for Higher Disability Ratings

Disability ratings are determined by applying the criteria 
established in VA's Schedule for Rating Disabilities, which 
is based upon the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.20 (2007).  

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  All reasonable doubt is resolved in the veteran's 
favor.  38 C.F.R. § 4.3.

If, as here, there is disagreement with the initial rating 
assigned following the grant of service connection, separate 
ratings can be assigned for separate periods of time based 
upon the facts found.  In other words, the rating may be 
"staged" to compensate the veteran for times since the 
effective date of her award when her disability may have been 
more severe than at others.  Fenderson, 12 Vet. App. at 125-
26.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, irrespective of whether 
they were raised by the veteran, as well as the entire 
history of her disability in reaching its decision.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

Postoperative Residuals of the Perforation of the Ureter

The veteran believes this disability is more severe than 20-
percent disabling under 38 C.F.R. § 4.118b, DC 7599-7518, for 
stricture of the urethra.

Under DC 7518, the rater is instructed to rate stricture of 
the urethra as voiding dysfunction.  Voiding dysfunction, in 
turn, is evaluated under the rating criteria for urine 
leakage, urinary frequency, or obstructed voiding based on 
the nature of the disability in question.  38 C.F.R. § 
4.115a.  A 20 percent evaluation is warranted for voiding 
dysfunction when the veteran must wear absorbent materials 
that must be changed less than two times per day.  A 40 
percent evaluation is warranted when the disability requires 
the wearing of absorbent materials that must be changed 2 to 
4 times per day.  A 60 percent evaluation is warranted when 
the disability requires the use of an appliance or the 
wearing of absorbent materials that must be changed more than 
four times a day.  38 C.F.R. § 4.115a.  

In the July 1998 SSOC that increased the veteran's disability 
evaluation to 20 percent, the rater applied the criteria for 
both voiding dysfunction and urinary frequency.  A 20 percent 
evaluation for urinary frequency is warranted when the 
daytime voiding interval is between one and two hours or the 
veteran awakens to void three to four times per night.  A 40 
percent evaluation is warranted when the daytime voiding 
interval is less than one hour, or the veteran awakens to 
void five or more times per night.  40 percent is the highest 
disability evaluation available for urinary frequency.  

Voiding dysfunction may also be rated under the criteria for 
obstructed voiding.  A 30 percent evaluation is warranted for 
obstructed voiding when there is urinary retention requiring 
intermittent or continuous catheterization.  38 C.F.R. 
§ 4.115a.  There is no evidence of record showing the veteran 
has ever had urinary retention requiring intermittent or 
continuous catheterization.  Therefore, the criteria for 
obstructed voiding do not apply to her.  

On January 20, 2006, the veteran had a VA gynecological and 
breast examination.  The examination's purpose was to 
determine whether her urinary frequency was secondary to the 
perforation of her ureter.  However, she reported symptoms of 
her voiding dysfunction during that examination.  She stated 
that, since her surgery in August 2005, her urinary frequency 
had worsened.  She said she awoke six to seven times per 
night to void and voided at least ten times a day.  She also 
indicated she wore sanitary napkins and panty liners that she 
changed at least five times per day for saturation and odor 
control.  Additionally, she reported a constant leak and 
involuntary loss of bladder contents at least once a week.  

Three days earlier, on January 17, 2006, the veteran also had 
a VA genitourinary examination, where she reported urinating 
every hour during the day and every two hours at night.  She 
also reported wearing pads, which she changed 8 or 9 times a 
day.  She denied performing self-catheterization, but said 
she experienced pain when urinating.  

The veteran is competent to offer evidence on matters 
involving her own personal observation, such as the presence 
of current symptomatology like pain when urinating and the 
frequency of this.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  See also Barr v. Nicholson, 21 Vet. App. 
303, 307-08 (2007) and Jandreau v. Nicholson, 492 F.3d 1372, 
1377 (Fed. Cir. 2007).

Prior to those January 2006 VA examinations, the veteran's VA 
treatment records indicated she awoke four times a night to 
urinate.  



An October 1999 VA genitourinary examination report indicated 
the veteran had only mild stress incontinence, though a 
persistent problem.  

In July 1998, the RO increased the veteran's disability 
rating for this condition to 20 percent based on a September 
1993 record showing urinary frequency, urgency, and 
straining.  She reported stress incontinence and wore a pad 
to control saturation and odor.  She woke three times per 
night to void.  

In December 1996, the veteran had a VA urology examination.  
She reported painful urination with post void sensation of 
fullness and urgency.  She had occasional stress incontinence 
when full or when she sneezed or coughed.  She wore a tampon 
or pad to control the stress incontinence.  She reported 
voiding once every hour and waking at night to void three 
times per night.  

The reports of the more recent January 2006 VA examinations 
show the veteran's disability meets the criteria for a higher 
60 percent evaluation.  Under the criteria for voiding 
dysfunction, she reported having to change her absorbent 
materials between 8 and 9 times per day.  This is sufficient 
to meet the 60-percent criteria, which requires use of an 
appliance or changing absorbent materials more than 
four times per day.  38 C.F.R. § 4.115a.  The criteria for a 
40 percent evaluation for urinary frequency also have been 
met, as the veteran reported waking more than five times per 
night at her January 20, 2006 gynecological examination.  
However, the 60 percent evaluation is more favorable to her.  

The January 17, 2006 VA examination is the first evidence of 
record showing the veteran's disability meets the criteria 
for a higher 60 percent evaluation.  Therefore, this higher 
evaluation is effective the date of that examination.  
38 U.S.C.A. § 5110; 38 C.F.R. § 3.400



A 60 percent evaluation is the highest disability evaluation 
available for voiding dysfunction.  Since the veteran is 
receiving this highest available schedular rating for her 
disability, the Board must also consider whether this 
disability warrants an even higher rating on an extra-
schedular basis.  The Board, however, finds no reason to 
refer this case to the Compensation and Pension Service for 
consideration of an extra-schedular evaluation under 
38 C.F.R. § 3.321(b).  That is, there is no evidence of 
exceptional or unusual circumstances, such as frequent 
hospitalization or marked interference with employment, to 
suggest the veteran is not adequately compensated by the 
regular rating schedule.  VAOPGCPREC 6-96.  See also, Bagwell 
v. Brown, 9 Vet. App. 237, 238-9 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).  The veteran has worked since 
leaving military service, and despite a hospitalization in 
December 2004, she returned to work in February 2005.  
In August 2005 she underwent a gynecological procedure and 
returned to work in October 2005.  She has not been absent 
from work since October 2005.  Generally, the degrees of 
disability specified [in the rating schedule] are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  38 C.F.R. § 4.1.

Status Post Colostomy and Laparotomy

The veteran asserts she deserves a higher rating for this 
disability, as well, which is currently assigned a 10 percent 
evaluation under DC 7329, for resection of the large 
intestine.  Under DC 7329, a 10 percent evaluation is 
warranted when there is resection of the large intestine with 
slight symptoms.  A 20 percent evaluation is warranted when 
there are moderate symptoms.  38 C.F.R. § 4.114, DC 7329.  

The words "slight," "moderate" and "severe" as used in the 
various diagnostic codes are not defined in the VA Schedule 
for Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are "equitable and just."  38 C.F.R. § 
4.6.  It should also be noted that use of terminology such as 
"severe" by VA examiners and others, although an element of 
evidence to be considered by the Board, is not dispositive of 
an issue.  All evidence must be evaluated in arriving at a 
decision regarding an increased rating.  38 C.F.R. §§ 4.2, 
4.6.  

In November 2006, the veteran had a VA intestine examination.  
The claims files were reviewed for her pertinent medical and 
other history.  Due to a complicated pregnancy in 1991, 
resulting in the unfortunate demise of her fetus in the 
second trimester, she sustained a perforated uterine wall, 
large intestine, and ureter.  She underwent an exploratory 
laparotomy and had a temporary colostomy.  Intestinal 
continuity was restored six months later.  She reported that 
she had worked for the last ten years for the US Postal 
Service.  She continued to experience episodic (on and off) 
abdominal pain, but tolerated it until December 2004, when it 
became so severe that it caused vomiting and she was 
hospitalized.  She underwent another exploratory laparotomy 
and was found to have an intestinal volvulus and adhesis.  
She underwent a lysis of adhesion and appendectomy in 
December 2004 and returned to work in February 2005.  In 
August 2005 she underwent a gynecological procedure and 
returned to work in October 2005.  She has not been absent 
from work since October 2005.  

The veteran reported taking thallium powder as a stool 
softener and laxative.  She also had a prescription for 
dicylocmine for occasional abdominal discomfort.  Upon 
examination, it was observed she was 5 feet, 3 inches tall 
and weighed 145 pounds.  She had no recent loss of weight.  
She reported exercising on a treadmill twice a week, for up 
to 40 minutes each time.  

On objective physical examination, the veteran walked briskly 
around the hallway without an assistive device.  Her gait and 
posture were normal.  She undressed and got onto the 
examination table without difficulty.  There was no clinical 
evidence of anemia.  Her abdomen was soft, nontender, with 
hepatosplenomegaly, and a well healed scar.  Her bowel scars 
were nonreactive, and there was no peripheral edema.  

The examiner diagnosed the veteran with status post temporary 
colostomy in 1991 and exploratory laparotomy for adhesions in 
December 2004.  The examiner concluded there was no evidence 
of residuals from the December 2004 laparotomy.  There was no 
history of weight loss, nausea, vomiting, and the veteran was 
not recently absent from work.  She exercised on a treadmill 
once a week.  Her main complaint was chronic constipation, 
for which she took laxatives every day.  A laboratory study 
was performed and the examiner concluded there was no 
clinical evidence of impairment due to an intestinal 
condition.  

The veteran's private treatment records from December 2004 
are associated with her claims folder.  The evidence shows 
she underwent a surgical procedure with Dr. C. H. to untwist 
the volvulus and small intestine.  However, as discussed 
above, a later examiner found she did not have any residuals 
from this procedure.  

In October 1999, the veteran had a VA intestines examination.  
She reported intermittent left lower quadrant pain, which 
occurred daily.  She stated that episodes lasted about five 
minutes and were aggravated by increases in intra-abdominal 
pressure, like coughing, sneezing, or lifting.  She denied 
vomiting, diarrhea, melena, and hematemesis.  She reported 
gaining 10 pounds in the past two years.  She weighed 135 
pounds at the time of the examination.  

On objective physical evaluation, the veteran had no 
abdominal distention.  There were midline and left lower 
quadrant scars.  Her bowel sounds were hyperactive.  There 
was tenderness in the left lower quadrant, with no guarding, 
masses, or enlarged organs.  

The examiner diagnosed the veteran with left lower quadrant 
pain, with no clinical signs of any obstruction in her 
intestine and no signs of malnutrition.  An October 1999 x-
ray of the veteran's abdomen revealed an unremarkable gas 
pattern.  There was no evidence of an intra-abdominal mass, 
organomegaly, or calcifications.  

In December 1996, the veteran underwent a VA examination.  
The examiner noted that she had a temporary colostomy and 
repair in 1991.  A sonogram indicated that the veteran had 
bilateral complex cysts in the ovaries with suggestive 
hemorrhage.  Upon examination, the veteran had a low 
abdominal scar and a left lower quadrant scar.  Her scars 
were somewhat tender.  Her uterus bulge appeared enlarged, 
predominantly on the right side.  She had no pelvic or 
rectovaginal laxity.  Due to complications in her gynecologic 
condition, the examiner recommended she see a specialist.  

In June 1993, the veteran underwent a VA gastrointestinal 
examination.  The veteran was asymptomatic, except for 
occasional episodes of mild diarrhea, for which she did not 
take medication.  She denied a history of gastrointestinal 
diseases.  Upon examination, she was described as "small and 
thin" and had a normal posture and gait.  Her abdomen was 
soft, without enlarged organs or tenderness to palpation.  
The examiner did not detect a hernia.  She had a long midline 
surgical scar and a small surgical scar from her temporary 
colostomy.  Her bowel sounds were within normal limits.  The 
physician concluded that the veteran had a history of a 
temporary colostomy and was asymptomatic at the time of the 
examination.  

This body of evidence shows the veteran's rating should not 
be increased.  There is no indication she has moderate 
symptoms from her laparotomy and temporary colostomy.  The 
November 2006 VA examiner indicated there were no clinical 
findings suggestive of impairment due to an intestinal 
condition.  There was no history of weight loss, nausea, or 
vomiting, and the veteran had not recently been absent from 
work because of this disability.  While the record shows she 
has a history of abdominal surgery, she does not have 
moderate symptoms as a result.  She has episodes of lower 
left quadrant pain and episodes of mild diarrhea, but, 
despite that, she is able to exercise for up to 40 minutes at 
a time.  Imaging studies reveal she has not had a bowel 
obstruction except for the one that was corrected surgically 
in December 2004.  Her overall disability picture, then, most 
closely approximates a 20 percent rating because her symptoms 
are not moderate.  38 C.F.R. § 4.7.  Therefore, the 
preponderance of the evidence against this claim.  38 C.F.R. 
§ 4.3.  

Since the appeal of this claim arises from an initial rating 
decision which established service connection and assigned an 
initial disability rating, it is not the present level of 
disability that is of primary importance, rather the entire 
period since the effective date of the award is to be 
considered to ensure that consideration is given to the 
possibility of staging the rating.  That is, the Board may 
assign separate ratings for separate periods of time based on 
the facts found.  See again Fenderson, 12 Vet. App. at 125-
26.  Here, though, the Board finds that the criteria for a 20 
percent evaluation have not been met at any time to warrant a 
staged rating.  Simply stated, the Board does not find 
evidence that the veteran's disability evaluation should be 
increased for any separate period based on the facts found 
during the appeal period.  The evidence of record from the 
day she filed her claim to the present supports the 
conclusion that she is not entitled to increased compensation 
during any time within the appeal period.  

Finally, the Board finds no reason to refer the case to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b).  That 
is, there is no evidence of exceptional or unusual 
circumstances, such as frequent hospitalization or marked 
interference with employment, to suggest the veteran is not 
adequately compensated by the regular rating schedule.  
VAOPGCPREC 6-96.  See also, Bagwell v. Brown, 9 Vet. App. 
237, 238-9 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  As mentioned, she is currently employed and has not 
been absent from work except when convalescing after medical 
treatment at predated October 2005.

Postoperative Residuals of the Perforation of the Posterior 
Wall of the Uterus

The veteran also believes she deserves a higher (i.e., 
compensable) rating for this disability, which is presently 
rated by analogy under 38 C.F.R. § 4.116, DC 7623, for 
surgical complications of pregnancy.  Under DC 7623, a 10 
percent evaluation is warranted when there is relaxation of 
the perineum.  Id.  

There is no evidence of prolapse or displacement of the 
uterus to warrant application of DCs 7621 or 7622, or 
rectovaginal or urethrovaginal fistula to warrant application 
of DCs 7624 or 7625.  See Butts v. Brown, 5 Vet. App. 532 
(1993) (choice of diagnostic code should be upheld if 
supported by explanation and evidence).  

The results of the veteran's several medical examinations 
have been discussed, and they do not show she has the 
requisite relaxation of the perineum.  They show she had 
surgical complications of a pregnancy in 1991, resulting in a 
perforated uterine wall that itself was repaired surgically.  
During her January 2006 VA gynecological examination, she 
acknowledged that her menstrual periods were regular, 
occurring every month and lasting for about five days.  None 
of the evidence shows she has had relaxation of the perineum 
as a residual of the uterine wall perforation in 1991.  So 
her overall disability picture is most commensurate with a 
noncompensable rating, in turn meaning this rating must 
remain in effect because the preponderance of the evidence is 
unfavorable.  38 C.F.R. §§ 4.3, 4.7.

Since, like the other claims adjudicated, this appeal arises 
from an initial rating decision which established service 
connection and assigned an initial disability evaluation, it 
is not the present level of disability that is of primary 
importance, rather the entire period since the effective date 
of the award.  See again Fenderson, 12 Vet. App. at 125-26.  
But this disability has never been compensably disabling.  
The evidence of record from the day the veteran filed her 
claim to the present indicates she is not entitled to a 
higher level of compensation during any time within the 
appeal period.  

Finally, the Board finds no reason to refer the case to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b).  That 
is, there is no evidence of exceptional or unusual 
circumstances, such as frequent hospitalization or marked 
interference with employment, to suggest the veteran is not 
adequately compensated by the regular rating schedule.  
VAOPGCPREC 6-96.  See also, Bagwell v. Brown, 9 Vet. App. 
237, 238-9 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  




ORDER

Effective January 17, 2006, a higher 60 percent rating is 
granted for the postoperative residuals of the perforation of 
the ureter, subject to the laws and regulations governing the 
payment of VA compensation.  

However, the claim for an initial disability evaluation 
greater than 10 percent for the postoperative residuals of a 
colostomy and laparotomy is denied.  

Also, the claim for an initial compensable disability 
evaluation for the postoperative residuals of the perforation 
of the posterior wall of the uterus is denied.  



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


